Fourth Court of Appeals
                                          San Antonio, Texas
                                                  April 2, 2015

                                              No. 04-15-00097-CV
                                               Brian MCENERY,
                                                    Appellant

                                                       v.

                             CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                             Appellees

                           From the 285th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2011-CI-06603
                                Honorable Cathleen M. Stryker, Judge Presiding

                                                 ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
Thursday, April 30, 2015.

                                                            PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT


cc: Floyd Contreras                                         Ronald Prince
417 San Pedro Ave                                           417 San Pedro Ave
San Antonio, TX 78212                                       San Antonio, TX 78212-5554

Mary Helen Vargas                                           Donna Kay McKinney
100 Dolorosa St, 4th Fl.                                    Bexar County-District Clerk
San Antonio, TX                                             101 W. Nueva
                                                            San Antonio, TX 78205
Deborah Lynne Klein
City Hall - 3rd Floor                                       Mark Kosanovich
San Antonio, TX 78283-3966                                  PO Box 831121
                                                            San Antonio, TX 78283
Ricky James Poole
8000 IH 10 W, Ste. 600
San Antonio, TX 78230-3887